DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is non-final and is in response to the claims filed on November 9, 2020.  Claims 1, 2, 4, 5 and 16-23 are currently pending, of which claims 1, 4, 16, 18, 20, and 22 are currently amended. Claims 3 and 6-15 were previously canceled.

Response to Arguments
Claim Objections
Applicant has amended the claims at issue and the previous objections have therefore been withdrawn.

Claim Rejections Under 35 USC 112
Applicant has amended the claims at issue and the previous rejections under 35 USC 112(b) have been withdrawn. Examiner thanks Applicant for the thorough explanation of the amendments and how they address the previously identified issues. As an additional note, while Applicant has cured the indefiniteness issues, the claims are still broad in scope based on how limited the disclosure is with regards to the various claimed features. This includes, but is not limited to, the information flow content area, channel pages, etc.



Prior Art Rejections
Applicant’s arguments with respect to the claim amendments have been fully considered and are not persuasive.
Specifically, Applicant first argues that Agnetta does not teach “entering one of the additional items in response to the vertical swipe gestures.” See Remarks 10. Examiner respectfully disagrees. Agnetta allows for a user to perform a vertical gesture to expand the onscreen content to associated content. Examiner notes that the claim language merely recites “entering” a current channel page. This is subject to a broad, yet reasonable interpretation. While Jiahua teaches the web content that can be accessed and refreshed based on the threshold distances, Agnetta is being cited to show that touch interactions, such as the slide-down/pull-up gestures, can show related information to the main page. Therefore, what is “current” is shown when swiped up and that view is therefore “entered”. See Agnetta Figs. 6A-6B and 11A-12 and paras. [0138-139] and [0154-158]. It is Examiner’s contention that one of ordinary skill would recognize that these gestures and functionality can apply to the arrangements of Jihua and the threshold gestures of Jihua as well. To address these web content features, Examiner notes the new rejections of Jihua below.
Examiner also notes that Applicant also argues that Wells does not teach this “entering” as claimed. See Remarks 10-11. Examiner respectfully disagrees for the reasons associated with Agnetta as disclosed above. In summary, Jihua teaches the general layout of the webpages and certain responses to various gesture interactions. This web content is being modified by the more specific interactions of Agnetta, specifically allowing for associated content to be displayed in response to a specific type 
It is for at least these reasons and the reasons cited below that the claims remain rejected in this Action.
Examiner’s Note
The prior art rejections below cite particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Examiner notes that the claims are rejected below using Jiahua (Chinese Application 103425416), provided in the IDS filed August 13, 2019.  Applicant provided an English translation and Examiner has used this translation to reject the relevant claims at issue.  In the rejections below, Examiner refers to the relevant page numbers, as well as the appropriate/estimated paragraph number for each individual page 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 5 and 16-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiahua (CN 103425416A) and further in view of Agnetta et al. (U.S. Publication No. 2014/0333530; hereinafter “Agnetta”) and Wells et al. (U.S. Publication No. 2016/0357305; hereinafter “Wells”).
As per claim 1, Jiahua teaches a pull-down gesture processing method, comprising:
displaying a current display interface comprising a title bar and an information flow content area corresponding to an information flow, wherein the information flow comprises a set of channel pages of web content (See Jiahua Figs. 7-8 and p. 2, para. 1 and p. 5, para. 2: user can view main web content area with various web content therein, including an area for various content information associated with the main content);
refreshing the current display interface in response to a pull-down gesture on the touch display screen that is loosened at a pull-down distance greater than a first set distance and smaller than or equal to a second set distance, wherein the second set distance is greater than the first set distance, [wherein the pull-down gesture is in a reverse direction from the slide-up gesture] (See Jiahua p. 8, para. 3: can refresh when exceeds a first threshold distance (such as 100 pixel units) and is less than a second threshold distance (such as 200 pixel units));
and replacing the current display interface with the home page display interface when the pull-down distance of the pull-down gesture is greater than the second set distance and the pull-down gesture is loosened (See Jiahua p. 9, para. 2: second operation may be triggered if sliding distance is greater than or equal to the second threshold; p. 7 and para. 2: “the touch screen can be returned to the main content area…”, which can occur after the user’s finger leaves the screen after not exceeding a particular threshold; p. 7 and para. 7: determines whether the finger is separate from the touch screen).
However, while Jihua teaches the pull-down gesture and distances, Jihua does not explicitly teach entering, in response to a slide-up gesture on a touch display screen, a current channel page from the set of channel pages of web content. Additionally, Jihua does not explicitly teach wherein the pull-down gesture is in a reverse direction from the slide-up gesture.
Agnetta teaches these limitations of the claim, as best as they can be understood in light of the rejections under 35 U.S.C. §112(b) above (See Agnetta Figs. 6A-6B and 11A-12 and paras. [0138-139] and [0154-158]: gestures in opposite vertical motions that can navigate the user to specific locations in a browsing application or in the flow of application states in a device. Additionally, the various gestures can be used to navigate 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the second threshold and exiting operations of Jiahua with the gesture operations of Agnetta. One would have been motivated to combine these references because both references involve gestures to manipulate on-screen content, and Agnetta enhances the user experience by allowing the user to easily and intuitively view associated content based on the main content selection without cumbersome navigation options, therefore saving time when interacting with the pull-down interface of Jiahua.
Furthermore, while Jiahua teaches the pull-down gesture and distances as well as returning to the home page, and the title bar and content as well as wherein the home page display interface comprises the information flow content area corresponding to the information flow and a navigation area (See Jiahua Figs. 7-8 and p. 2, para. 1 and p. 5, para. 2: user can view main web content area with various web content therein, including an area for various content information associated with the main content. The user can navigate through the content on the page(s) as well), Jiahua does not explicitly teach displaying an animation of revealing a home page display interface between the title bar and the information flow content area when the pull-down distance of the pull-down gesture is greater than the second set distance and the pull-down gesture is not loosened, [wherein the home page display interface comprises the information flow content area corresponding to the information flow and a navigation area]. 
Wells teaches these limitations of the claim (See Wells paras. [0250], [0257], [0410-412]: peek gestures to reveal previous content in a preview, where user can slide/swipe previous content screens onto the display. These would apply to the home page display of Jiahua, as well as the pull down gestures of Jiahua; para. [0265]: animating slide of the user interface in response to the swipe gesture; para. [0552]: device moves first view partially off the display and displays portion of second application in the displaced area – this again applying to the home page and content display of Jiahua).
Moreover, even if Jiahua were not to teach the obvious nature of the pull-down distances above, Wells also teaches when the pull-down distance of the pull-down gesture is greater than the second set distance as well (See Wells Figs. 23A-23R and paras. [0330-331]: boundary lines to trigger the selection of the preview interface(s)).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the second threshold and exiting operations of Jiahua with the peeking and previews of Wells. One would have been motivated to combine these references because both references involve gestures to manipulate on-screen content, and Wells enhances the user experience by allowing the user to easily view previous content without necessarily navigating fully back to it, therefore saving time when interacting with the pull-down interface of Jiahua.

As per claim 2, Jiahua/Agnetta/Wells further teaches wherein the information flow comprises multiple channel content sets (See Jiahua Figs. 8-9 and p. 5, paras. 2-3: interface shown with separate areas for content flow; see also Agnetta Figs. 6A-6B and 11A-12 and paras. [0138-139] and [0154-158]: multiple content sets that can be individually navigated).

As per claim 4, Jiahua/Agnetta/Wells further teaches wherein: the current display interface comprises an information flow title area that does not follow the pull-down gesture to move and a movable content area that follows the pull-down gesture to move, and the method further comprises: interpolating a progress view display area above the movable content area in response to the pull-down gesture; and displaying a prompt of being about to refresh the current display interface in the progress view display area in response to the pull-down distance of the pull-down gesture on the touch display screen being greater than the first set distance and smaller than or equal to the second set distance (See Jiahua p. 8, para. 3: information can be displayed during the prompt area when the finger is separated from the touch screen; p. 5, para. 6: “the operation prompt may be any suitable information, such as one of text information, image information, video information, the user's current location, hyperlinks or several a combination thereof”).

As per claim 5, while the limitation is merely a design choice (See In re Kuhle; see also MPEP 2144.04), Jiahua/Agnetta/Wells further teaches wherein the prompt includes an animation (See Jiahua p. 5, para. 6: “the operation prompt may be any suitable information, such as one of text information, image information, video information, the user's current location, hyperlinks or several a combination thereof”, where video information could certainly be interpreted as an animation; see also Wells para. [0265]: animating slide of the user interface in response to the swipe gesture).

As per claims 16, 17, 18, and 19, the claim is directed to a system that implements the same features of the methods of claims 1, 2, 4, and 5, respectively, and are therefore rejected for at least the same reasons therein.  Furthermore, Jiahua/Wells discloses one or more processors and one or more non-transitory computer-readable memories coupled to the one or more processors, the one or more non-transitory computer-readable memories storing instructions that implement said methods (See Jiahua p. 12, para. 4: includes CPU, RAM, etc.).

As per claims 20, 21, 22, and 23, the claims a storage medium that implements the same features of the methods of claims 1, 2, 4, and 5, respectively, and are therefore rejected for at least the same reasons therein. Furthermore, Jiahua/Agnetta/Wells discloses a computer-readable storage medium (See Jiahua p. 12, para. 5: includes memory storing instructions).





Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Klicos whose telephone number is (571)270-5889.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Primary Examiner, Art Unit 2142